       Case 1:18-cv-01165-KG-JHR Document 50 Filed 06/11/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


JANE DOE “Victim”

       Plaintiff,

v.                                                          No. 1:18-cv-01165 KG/JHR

WADE DUBOSE, AND RIO RANCHO
PUBLIC SCHOOLS “RRPS,”

       Defendants.

                       ORDER DISMISSING RIO RANCHO PUBLIC
                            SCHOOLS WITH PREJUDICE

       THIS MATTER having come before the Court on the Unopposed Motion for Entry of

Order Filed Under Seal Dismissing Defendant Rio Rancho Public Schools with Prejudice [Doc.

45], the Court having held a hearing on June 10, 2020, and granting in part and denying in part the

Unopposed Motion [Doc. 49], hereby Orders the following:

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Defendant Rio

Rancho Public Schools is hereby dismissed from these proceedings with prejudice and Defendant

will make future periodic payments as further described in Exhibit A, and Exhibit A only will be

filed under Seal.

       FURTHER, all matters are now concluded, each party is to bear their own costs and fees,

and the case is hereby dismissed.



                                                     ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
       Case 1:18-cv-01165-KG-JHR Document 50 Filed 06/11/20 Page 2 of 2



Submitted by:

Walz and Associates, P.C.

/s/ Jerry A. Walz
JERRY A. WALZ, ESQ.
Attorney for Defendant Rio Rancho Public Schools
133 Eubank N.E.
Albuquerque, NM 87123
(505) 275-1800

Approved by:

German • Burnette & Associates, LLC


/s/ approved via email 06/11/20
ELIZABETH L. GERMAN, ESQ.
Attorney for Defendant Wade Dubose
11728 Linn Ave. NE
Albuquerque, NM 87123
(505) 292-9676


Kalm Law Firm, P.C.


/s/ approved via email 06/11/20
CHARLES KALM, ESQ.
Attorney for Plaintiff
P.O. Box 20248
Albuquerque, NM 87154
(505) 299-5077




                                             2
